[Cite as State v. Krouskoupf, 2017-Ohio-7971.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                    :   JUDGES:
                                                 :   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                       :   Hon. Craig R. Baldwin, J.
                                                 :   Hon. Earle E. Wise, Jr., J.
-vs-                                             :
                                                 :
JOSHUA KROUSKOUPF                                :   Case No. CT2017-0016
                                                 :
        Defendant-Appellant                      :   OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. CR2016-0186




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    September 28, 2017




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

GERALD V. ANDERSON, II                               DAVID A. SAMS
27 North Fifth Street                                Box 40
P.O. Box 189                                         West Jefferson, OH 43152
Zanesville, OH 43702-0189
Muskigum County, Case No. CT2017-0016                                                    2

Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Joshua Krouskoupf, appeals his February 7, 2017

conviction and sentence of the Court of Common Pleas of Muskingum County, Ohio.

Plaintiff-Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On June 2, 2016, the Muskingum County Grand Jury indicted appellant on

one count of domestic violence in violation of R.C. 2919.25, with a prior conviction of

domestic violence, elevating the charge to a felony of the fourth degree.

       {¶ 3} A jury trial commenced on January 12, 2017. The jury found appellant guilty

as charged. By entry filed February 7, 2017, the trial court sentenced appellant to

fourteen months in prison.

       {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

       {¶ 5} "THERE WAS INSUFFICIENT PROOF OF A PRIOR CONVICTION FOR

DOMESTIC VIOLENCE TO ELEVATE THE CHARGE TO A FELONY."

                                             I

       {¶ 6} In his sole assignment of error, appellant claims there was insufficient proof

of a prior conviction of domestic violence to elevate the charge to a felony. We disagree.

       {¶ 7} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991). "The relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier
Muskigum County, Case No. CT2017-0016                                                       3


of fact could have found the essential elements of the crime proven beyond a reasonable

doubt." Jenks at paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S.

307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).

       {¶ 8} During the direct testimony of Zanesville Police Detective Jon Hill,

appellant's prior conviction for domestic violence was stipulated to and marked as Exhibit

C. T. at 122-123. In his appellate brief at 2, appellant argues, "[t]here does not appear

to be any testimony, however, specifically linking appellant to the entry and the prior."

Appellant concludes, "[a]ccordingly, counsel submits that the stipulation amounted only

to proof that a Joshua Krouskoupf had been convicted of a DV and not necessarily that it

had been the appellant on trial." In support of his argument, appellant cites the case of

State v. Bailey, 2d Dist. Montgomery No. 27177, 2017-Ohio-2679. In Bailey, no witness

identified the defendant as the perpetrator of the offense. We find the case to be

distinguishable from the case sub judice. In this case, Detective Hill specifically identified

appellant in court. T. at 121-122. This identification occurred immediately prior to the

introduction of Exhibit C. T. at 122-123.

       {¶ 9} Furthermore, at no time did appellant object to the prior conviction and in

fact, defense counsel agreed to the stipulation. T. at 122.

       {¶ 10} Upon review, we find sufficient evidence to support the finding of a prior

conviction for domestic violence.

       {¶ 11} The sole assignment of error is denied.
Muskigum County, Case No. CT2017-0016                                         4


      {¶ 12} The judgment of the Court of Common Pleas of Muskingum County, Ohio

is hereby affirmed.

By Wise, Earle, J.

Baldwin, J. concur and

Hoffman, P.J. dissents.




                                        _______________________________
                                        Hon. Earle E. Wise, Jr.




                                        _______________________________
                                        Hon. William B. Hoffman




                                        _______________________________
                                        Hon. Craig R. Baldwin




EEW/sg 908
Muskigum County, Case No. CT2017-0016                                                      5

Hoffman, P.J., dissenting

       {¶13} I respectfully dissent from the majority opinion.

       {¶14} I agree with the majority Appellant’s reliance on State v. Bailey, 2d Dist.

Montgomery County No. 27177, 2017-Ohio-2679, is misplaced. I further agree defense

counsel agreed to the stipulation to State’s Exhibit C. However, the issue raised by

Appellant challenges the extent and sufficiency of the stipulation itself.

       {¶15} R.C. 2945.75(B) provides:



              Whenever it is necessary to prove a prior conviction, a certified copy

       of the entry of judgment in such prior conviction together with evidence

       sufficient to identify the defendant named in the entry as the offender in the

       case at bar, is sufficient to prove such prior conviction. (Emphasis added).



       {¶16} The court in State v. Wilson (1997), 2d Dist. Champaign County No. 96-CA-

22, 1997 WL 666159, stated “This language has been read to create a two part

requirement for proving prior convictions requiring: (1) a certified copy of the judgment

entry and (2) sufficient additional evidence to prove the identity of the defendant at bar

with the one named in the judgment”, citing State v. McCoy (1993), 89 Ohio App 3d 479.

       {¶17} I find the stipulation in the case sub judice ambiguous at best. It merely

reflects a stipulation as to State’s Exhibit C, the certified copy of the prior conviction of

Joshua Krouskoupf for domestic violence. Lacking is a stipulation the defendant at bar

is the same defendant as the one named in that prior conviction.
Muskigum County, Case No. CT2017-0016                                                   6


      {¶18} Because the State carries the burden of proof beyond a reasonable doubt,

I find there was insufficient proof of a prior conviction.   I would sustain Appellant’s

assignment of error, enter a final judgment of conviction for domestic violence as a first

degree misdemeanor and remand the matter to the trial court to resentence Appellant

accordingly.

                                                ________________________________
                                                HON. WILLIAM B. HOFFMAN